DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to group II, an invention non-elected without traverse.  Accordingly, claims 8-10 been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of November 22, 2021, filed February 22, 2022 is acknowledged.  Claims 1-3 and 7 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on March 08, 2022.
The application has been amended as follows: 
Claim 1: Amend lines 14, 18, 22 and page 2 line 2, from “the steel” to “the wear-resistant steel”
Claim 3: Amend line 3, from “the steel” to “the wear-resistant steel”
Claim 7: Amend line 6, from “the steel” to “the wear-resistant steel”
Claims 8-10: Cancelled

REASONS FOR ALLOWANCE
Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed wear-resistant steel is Li et al. (US 2016/0010191 A1), hereinafter Li, as evidenced by MMTA (“Consequences for Cobalt”) (both originally of record in the Non-Final Rejection dated November 21, 2021).  Li teaches a steel sheet with high hardness with good impact toughness ([0048]) that is wear resistant ([0038]) with the composition described in the below table ([0045] Table 1) where in embodiment two, Cr X Mo X V is 0.40 x  0.17 x 0.08 calculates to 0.00544 which is greater than 0.005 as required ([0041] Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), where the microstructure is fine martensite and retained austenite, where the retained austenite is less than or equal to 5% volume fraction ([0041]; i.e. the martensite is equal to or more than 95%; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).  Li teaches the steel includes unavoidable impurities ([0009]), which MMTA evidences includes cobalt (Pg. 3 [2]), as Li teaches specific values of elements down to 0.0002% (Table 1), the level of cobalt is known to be present (MMTA Pg. 3 [2]) and less than 0.0002% (Li Table 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).




Element
Claimed range (weight %)
Li Table 1 example 2+

C
0.29-.037
0.35

Si
0.1-0.7
0.38

Mn
0.6-1.6
1.20

P
 0 < P ≤ 0.05
0.009

S
0 < S ≤ 0.02
0.010

Al
0 < Al ≤ 0.07
0.035

Cr
0.1-1.5
0.40

Mo
0.01-0.8
0.17

V
0.01-0.08
0.080

B
0 < B ≤ 50 ppm
0.0020

Co
0.01 < Co ≤ 0.02
*not within range
At least one of
Ni 
0 < Ni ≤ 0.5
0.31

Cu
0 < Cu ≤ 0.5


Ti
0 < Ti ≤ 0.02
0.005

Nb
0 < Nb ≤ 0.05
0.022

Ca
2-100ppm
0.0080

Fe & inevitable impurities
remainder
Remainder ([0009])

+a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

	Li does not teach or suggest, alone or in combination with the prior art, cobalt at 0.01-0.02 weight %, nor wherein the martensite has an average packet size of 30 microns or less, nor wherein KAM of martensite is 0.45-0.8, nor wherein the hardness of the wear-resistant steel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s specification amendment, filed February 22, 2022, with respect to abstract objection have been fully considered and are persuasive.  The objection of November 21, 2021 has been withdrawn. 

Applicant’s arguments, filed February 22, 2022, with respect to the 35 U.S.C. 112(b) rejections of "excellent" and "wear resistant" in claim 1 have been fully considered and are persuasive.  The  35 U.S.C. 112(b) rejections of "excellent" and "wear resistant" in claim 1 of November 21, 2021 has been withdrawn. 

Applicant’s claim amendments with respect to the remaining 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of November 21, 2022 has been withdrawn. 

Applicant’s arguments, with respect to 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of November 21, 2021 has been withdrawn. Specifically, the modification to the cobalt range in the amended claim set and the data shown by CE6 for the criticality of cobalt, and the criticality of the manufacturing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784